558 P.2d 856 (1977)
28 Or.App. 75
IN THE MATTER OF H., a Minor Child.
STATE ex rel. Juvenile Department of Multnomah County, Respondent,
v.
H., a Minor Child, Appellant.
Court of Appeals of Oregon.
Argued and Submitted December 21, 1976.
Decided January 17, 1977.
Alan E. Baily, Juvenile Law Center, Portland, argued the cause and filed the brief for appellant.
Donald L. Paillette, Asst. Atty. Gen., Salem, argued the cause for respondent. With him on the brief were Lee Johnson, Atty. Gen., and W. Michael Gillette, Sol. Gen., Salem.
Before SCHWAB, C.J., and TANZER and RICHARDSON, JJ.
SCHWAB, Chief Judge.
In this juvenile proceeding the minor seeks a reversal of the finding that he was within the jurisdiction of the court by virtue of having committed theft. Relying upon our duty to review de novo, his principal contention, albeit contained in two assignments of error, is that the evidence was not sufficient to prove beyond a reasonable doubt that he did commit theft. Essentially, this issue turns upon whether we believe the minor who says he did not commit the act or a witness who says he saw the minor do and say things which are consistent only with guilt.
While it is true that in juvenile proceedings such as this, unlike in criminal cases, we are obliged to review de novo, the fact remains that on issues of credibility we give great weight to the trial judge who sees and hears the witnesses. Regardless of the fact that we review de novo, it is difficult to conceive of a case that turns on credibility in which we would reach a conclusion contrary to that reached by the trial judge. This is not such a case.
The remaining issue raised by the defendant does not warrant discussion.
Affirmed.